Mallery, J.
The plaintiff sued the defendants for damages arising out of a motor vehicle collision. The defendants cross-complained for the injuries they sustained in the same accident.
The jury returned a verdict denying recovery to both parties. The trial court granted plaintiff’s motion for a new trial. The defendants appeal.
The lower court must be affirmed if, from the evidence, we can say, as a matter of law, that the appellants were guilty of negligence, and respondent was not guilty of contributory negligence.
The respondent alleged that appellant Paul Kuehnoel was negligent by (1) failure to yield the right of way, and (2) failure to keep a proper lookout.
*68The version of the facts most favorable to appellants as to their negligence is as follows: At about 2:30 p. m. on April 21, 1954, appellant Paul Kuehnoel was driving a 1937 flatbed Ford truck in a northerly direction on James street in Bellingham, Washington, as he had done daily for twenty-one years. There was a stop sign where James street intersects the arterial Lakeway drive at right angles. At the stop sign, which was twenty feet back from the intersection, the visibility both ways of the arterial highway was not good, and, in accordance with his custom, he drove up and stopped his truck ten or twelve feet from the south side of the paved part of Lakeway drive. He saw a logging truck going west on Lakeway drive and waited for it to pass. He then had a clear view to the west to the top of the incline for about three hundred feet. He did not see any other vehicles and moved slowly into the intersection at about five to ten miles an hour, and, when his front wheels were across the center line fifteen feet from the edge of the pavement, his truck was struck by respondent’s car. He said he looked to the west but did not see respondent’s car prior to the impact.
These facts establish that appellant Paul Kuehnoel (1) failed to yield the right of way, and (2) he will not be heard to say that he looked and did not see what was there to be seen, Graham v. Roderick, 32 Wn. (2d) 427, 202 P. (2d) 253, 6 A. L. R. (2d) 1237. The appellant Paul Kuehnoel was guilty of negligence as a matter of law, and no reasonable inference can be drawn to sustain a finding by the jury to the contrary. See Hefner v. Pattee, 1 Wn. (2d) 607, 96 P. (2d) 583.
Appellants alleged that respondent had been contribu-torily negligent by reason of (1) excessive speed, (2) failure to keep a proper lookout, and (3) keep his car under control.
The version of the facts most unfavorable to respondent is as follows: At the time of the accident, he was driving easterly on the arterial Lakeway drive. The only evidence as to speed was his own to the effect that he was driving twenty miles an hour when he applied his brakes immediately before the impact. Evidence of the physical condi*69tions of the vehicles, after the impact, and their location is consistent with a speed of twenty miles for the respondent and ten miles an hour for appellant Paul Kuehnoel. At a distance of one hundred fifty feet, respondent saw appellant Paul Kuehnoel slowly approaching the intersection and assumed he would stop. When respondent was about fifty feet from the point of impact, he saw three cars approaching from the east at a fairly fast rate of speed. He then also saw that appellant Paul Kuehnoel had pulled out into the intersection in front of him, and he applied his brakes but a collision occurred nevertheless.
There is no evidence or inference from any facts in the record that would sustain a finding by a jury that respondent exceeded the speed limit, failed to keep a proper lookout, or did not have his car under control.
Since the record will not sustain a finding by the jury that appellant Paul Kuehnoel was not negligent or that respondent was, the verdict must be set aside and a new trial must be granted.
The order is affirmed.
Donworth, Weaver, and Ott, JJ., concur.